EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacques Etkowicz on 01/26/2022.

The application has been amended as follows: 

Regarding claim 1,
Claim 1 has been rewritten as follows:
--An apparatus for determining a propagation delay and/or a distance between a plurality of transceivers with transceivers outside a motor vehicle and/or transceivers as part of a motor vehicle wherein the transceivers are each designed:
to generate codes from at least one starting value using a calculation method known to them; 
to transmit one or more messages by one of the transceivers in each case, which messages each contain at least one of the codes and/or at least one value respectively formed from one of the codes; and 
to determine at least one propagation delay and/or at least one distance between at least two of the transceivers.--

The following claims 25, 26 and 27 have been added:
25. (NEW) The apparatus as claimed in claim 1, wherein the transceivers are each designed:
to generate the codes in a plurality of these transceivers, using a calculation method known to them, from at least one starting value transmitted from one of the transceivers to the further transceivers and without an additional key in the form of a session key and/or a secret key. 

26. (NEW) The apparatus as claimed in claim 1, wherein the transceivers are each designed to generate at least one address from one of the codes in each case using an address information generation function,
wherein at least one address is respectively transmitted in one of the messages between at least two of the transceivers.

27. (NEW) The apparatus as claimed in claim 1, wherein the transceivers are each designed to generate at least one signature from at least one of the codes in each case and from useful data using a signature generation function, wherein at least one value in the form of a signature is respectively transmitted together with useful data used to generate said signature, said useful data in the form of a time specification in at least one of the messages, between at least two of the transceivers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689